Citation Nr: 1033797	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-26 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent 
for right shoulder degenerative arthritis with tenosynovitis 
(previously rated as residuals of a right shoulder injury, 
subluxation of the humerus at the glenoidal joint, Putti-Platt 
surgery).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 
1969.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida 
(RO).

The Veteran testified at an April 2010 travel Board hearing; the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(I) (2009).  Where a claimant 
asserts that the disability in question has increased in severity 
since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 
121 (1991).

During the Veteran's April 2010 travel Board hearing, he 
indicated that his service-connected right shoulder disability 
had increased in severity since his last VA examination in 
October 2007.  In light of the foregoing, the Board finds that a 
remand for additional VA examination is necessary to address the 
current severity of the Veteran's service-connected right 
shoulder disability.

During the Veteran's hearing, he also indicated that he continued 
to receive treatment at VA for his right shoulder.  The RO/AMC 
should obtain any outstanding VA medical records and associate 
them with the claims file prior to scheduling the Veteran for a 
new VA examination.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of 
original jurisdiction's] failure to consider records which were 
in VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear and 
unmistakable error.")

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any updated VA 
treatment records which pertain to the 
Veteran's service-connected right shoulder 
disability, and should associate them with 
the claims file.  If the search for such 
records has negative results, the RO/AMC 
should notify the Veteran and place a 
statement to that effect in the Veteran's 
claims file.

2.  Thereafter, the RO/AMC should refer the 
case for a VA orthopedic examination to 
determine the current severity of the 
Veteran's service-connected right shoulder 
disability.  The claims folder must be made 
available to the examiner for review, and the 
examination report should reflect that such 
review was completed.  All indicated tests 
should be performed and the findings reported 
in detail.

The VA examiner should determine the nature 
of any right shoulder disability to include 
testing for right shoulder range of motion.  
The VA examiner should identify the presence 
of any functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on 
movement, and/or weakness.  The degree of any 
additional loss in range of motion due to 
pain should be noted.  All pertinent 
symptomatology and findings must be reported 
in detail.  

The VA examiner should also identify the 
presence of any impairment of the humerus to 
include: malunion of the humerus with 
moderate deformity; malunion of the humerus 
with moderate deformity; recurrent 
dislocation of the humerus at the 
scapuloheumeral joint with infrequent 
episodes and guarding of movements at 
shoulder level; recurrent dislocation of the 
humerus at the scapuloheumeral joint with 
frequent episodes and guarding of all arm 
movements associated; fibrous union of the 
humerus; nonunion of the humerus; or loss of 
the head of the humerus.  

The VA examiner should  identify the presence 
of any impairment clavicle or scapula that is 
determined to be secondary to the Veteran's 
service-connected shoulder disability, to 
include malunion of the clavicle or scapula; 
nonunion of the clavicle or scapula without 
loose movement; nonunion of the clavicle or 
scapula with loose movement; or dislocation 
of the clavicle or scapula.   A complete 
rational for all opinions must be provided.

3.  When the development has been completed, 
the RO/AMC should review the case again based 
on the additional evidence.  If the benefit 
sought is not granted, the RO/AMC should 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case, 
and should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
